 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 Zendy Arleny Torres Garcia,                              Case No.: 2:19-cv-00799-JAD-BNW

 4             Petitioner                                        Order Adopting Report &
                                                                    Recommendation
 5 v.
                                                                      [ECF Nos. 9, 22]
 6 Teofilo Israel Guzman Galicia,

 7             Respondent

 8            Zendy Arleny Torres Garcia brings this action to have her child returned to her in Mexico

 9 under the Hague Convention and the International Child Abduction Remedies Act. 1 After

10 thoughtfully considering the briefing and conducting an evidentiary hearing, Magistrate Judge

11 Brenda Weksler recommends that I grant Torres Garcia’s ex parte emergency motion for the

12 immediate return of the minor child, set an additional hearing to finalize details for the child’s

13 return to Mexico, order the parties to submit to the appropriate Mexican family court with

14 jurisdiction to resolve custody and related issues, and deny Torres Garcia’s request for attorney’s

15 fees and costs without prejudice to her ability to reurge that request in a motion that complies

16 with Local Rule 54-14. 2 The deadline for the parties to object to that recommendation was

17 August 29, 2019, and they didn’t file any objection. “[N]o review is required of a magistrate

18 judge’s report and recommendation unless objections are filed.” 3 Having reviewed the

19 uncontested R&R, I find good cause to adopt it, and I do.

20

21
     1
22       ECF No. 1.
     2
         ECF No. 22.
23   3
      Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
     U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
 1        Accordingly, IT IS HEREBY ORDERED that the Magistrate Judge’s Report and

 2 Recommendation [ECF No. 22] is ADOPTED in its entirety.

 3        IT IS FURTHER ORDERED that Torres Garcia’s ex parte emergency motion for the

 4 immediate return of the minor child [ECF No. 9] is GRANTED.

 5        IT IS FURTHER ORDERED that a hearing to finalize details for the minor child’s return

 6 to Mexico will take place in Courtroom 6D of the Lloyd D. George Federal Courthouse, 333 Las

 7 Vegas Blvd. So., Las Vegas, Nevada 89101, at 3:00 p.m. on September 12, 2019.

 8        IT IS FURTHER ORDERED that Torres Garcia’s request for attorney’s fees and costs is

 9 DENIED without prejudice to her ability to reurge that request in a motion that complies with

10 Local Rule 54-14.

11        FINALLY, IT IS ORDERED that Torres Garcia must personally serve this order on

12 Teofilo Israel Guzman Galicia.

13                                                     ___________________________________
                                                           U.S. District Judge Jennifer A. Dorsey
14                                                                             September 4, 2019

15

16

17

18

19

20

21

22

23



                                                  2
